                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                                     Civil Action No. 5: 19-CV-419-D
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

                  Plaintiff,

V.

JESSICA STEWART and NICHOLAS A.
STEWART,

                  Defendants.


            ORDER GRANTING FINAL DEFAULT JUDGMENT, DIRECTING
     PRUDENTIAL TO DEPOSIT FUNDS AND GRANTING INTERPLEADER RELIEF

        The above entitled cause having come before the Court upon the Motion filed by

Longleaf Law Partners, counsel for Plaintiff, The Prudential Insurance Company of America

("Prudential"), for entry of an Order: (1) granting final judgment by default against Defendant

Nicholas A. Stewart; (2) directing Prudential to deposit certain life insurance benefits in the

amount of $10,000, together with accrued claim interest ("Death Benefit"), if any, due as a result

of the death of M.S., a minor, under a group life insurance policy issued by Prudential to the

Department of Veterans Affairs of the United States, pursuant to the Servicemembers' Group

Life Insurance statute, 38 U.S.C. § 1965, et seq., under Group Policy Number G-32000 ("Group

Policy"), into the Court's registry pursuant to Fed. R. Civ. P. 67, or in the alternative, directing

Prudential to pay the death benefits to Defendant Jessica Stewart in light of Nicholas A.

Stewart's default; and (3) granting Prudential interpleader relief, discharging Prudential from any

and all liability with regard to the Group Policy and/or the Death Benefit at issue in this action




                                                 1
and dismissing Prudential from this action with prejudice, and the Court having considered the

application,

        IT IS on this    '2.$     day of January, 2020,

        ORDERED that:

        1.     Prudential's Motion for Default Judgment against Defendant Nicholas A. Stewart

is hereby GRANTED.

        2.     Within twenty-one (21) days of Prudential's receipt of this Order, Prudential shall

deposit with the Clerk ofthis Court the Death Benefit in the amount of $10,000.00, together with

accrued claim interest, if any.

        3.     The Death Benefit as herein set forth shall be deposited by the Clerk into the

Registry of this Court as soon as the business of this office allows, and the Clerk shall deposit

these funds into the interest-bearing Disputed Ownership Fund ("DOF") established within the

Court Registry Investment System (C.R.I.S.) administered by the Administrative Office of the

United States Courts as Custodian, pursuant to this Court's Standing Order regarding Deposit

and Investment of Interpleader Funds.

       4.      The Death Benefit so invested in the interest-bearing C.R.I.S. fund shall remain

on deposit until further notice of this Court.

       5.      The Custodian shall deduct a miscellaneous schedule fee for the handling of those

registry funds invested in interest-bearing accounts, as authorized by the Judicial Conference of

the United States of 10% of the income earned on an account and any subsequent deposit of new

principal while invested in C.R.I.S.

       6.      Upon the deposit of the Death Benefit with the Clerk of the Court, Prudential

shall be, and hereby is, discharged from any and all liability to Nicholas A. Stewart and Jessica



                                                 2
Stewart, relating to the Group Policy and/or the Death Benefit payable thereunder and Nicholas

A. Stewart and Jessica Stewart, be, and hereby are, permanently enjoined from bringing any

action or proceeding in any forum, or making any further actual or implied claims, demands and

causes of action, asserted or unasserted, liquidated or unliquidated, or bringing any action or

proceeding in any forum, arising out of or in connection with Prudential relating to the Group

Policy and/or the Death Benefit.

        7.      All claims, rights, interests and actions that Nicholas A. Stewart and Jessica

Stewart might otherwise have held against Prudential and its present and former parents,

subsidiaries and affiliated corporations, predecessors, successors and assigns and their respective

officers, directors, agents, employees, representatives, attorneys, fiduciaries and administrators,

with respect to the Group Policy and/or the Death Benefit are hereby released.

        8.      Prudential is hereby dismissed with prejudice from this litigation and without

costs and all claims against Prudential are hereby dismissed with prejudice.

        9.      Counsel for Prudential shall serve a copy of the within Order upon all parties

within 7 days of its receipt.




                                                    JA~C.D~~tf'
                                                    United States District Judge




                                                3
